DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being Lee et alby (20180034305).

Re Claim 29; Lee discloses an operating method for a device (110) for contactless inductive energy transmission from a coil (127) of a primary portion (120) to a coil (176) of a secondary portion (150) via an air gap (arrow between the transmitter and the receiver) which forms part of a control system, comprising the steps of: 
(a) monitoring at least one condition parameter (voltage current etc.) with a condition monitoring device (133) of at least one of the primary portion (110) and the secondary portion (150), the condition monitoring device comprising sensors (131) and a parameterization unit (not show but implicit); 
(b) transmitting the monitored condition parameters in data form with a data transmission device (143) to at least one of a control unit (133) and a terminal unit (135); (Fig. 1)and

(c) at least one of setting and modifying at least one limit value of the parameterization unit, the at least one limit value being configured for individual or multiple condition parameters or at least one value correlated with the individual or multiple condition parameters. (Par. 0064 the control circuit 133 may determine the amount of power to be transmitted to the reception device 150 based on monitoring of a change in the current or voltage within the power transmission circuit 120.)

Re Claim 30; Lee discloses wherein functional operations comprising the steps of shutting down the transmission or reducing power are performed independently or under control; with and without parameterized notification. (Abstract, step down)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19, 21, 22, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0034305)

Re Claims 15 and 24; Lee discloses a device (110) for contactless inductive energy transmission comprising (a) from a primary portion (120) and to a secondary portion (170), each including at least one coil (127) inductively coupled together via an air gap (disclosed by the arrows), and 
(b) at least one condition monitoring device (133) for monitoring at least one condition parameter (voltage current) of at least one of the primary portion and the secondary portion, said at least one condition monitoring device (133) including a parameterization unit (explained below) with which at least one limit value (measured or sensed voltage, current etc.) for at least one condition parameter or at least one value correlated with the at least one condition parameter can be set and/or modified. (Par. 0064 the control circuit 133 may determine the amount of power to be transmitted to the reception device 150 based on monitoring of a change in the current or voltage within the power transmission circuit 120.) 
said parameterization unit comprising: i) at least one data transmission device for transmitting data; (141 and 143) and ii) at least one data bus (arrow between 141 and 143) coupled directly with a control unit (133) having at least one terminal unit (135) for at least one of data input and data output; (par 0066)
wherein said data transmission device (141 and 143) transmits data over said at least one data bus to said control unit or directly to said terminal unit, 
the terminal unit having a screen surface designed for visual display of at least one condition parameter- and information correlated with the at least one condition parameter, (par 0064-66)
and 
Lee does not disclose using the display for setting condition parameters.


Re Claim 16; Lee discloses wherein said condition monitoring device (133) of the primary portion is coupled with a data transmission device (143) of said primary portion and said condition monitoring device (183) of the secondary portion (170) is coupled with said at least one data transmission device (193) of said secondary portion. (Fig.1)

Re Claim 17; Lee discloses wherein said condition monitoring device (133) of the primary portion is coupled with at least one sensor (131) for monitoring at least one condition parameter of the primary portion, (Par. 0064, Fig. 1) and said condition monitoring device (183) of the secondary portion (170) is coupled with at least one sensor (181) for monitoring at least one condition parameter of the secondary portion. (Fig. 1)

Re Claim 18; Lee discloses wherein said condition monitoring device of the primary portion monitors a condition parameter of said primary coil. (Fig. 1, Par. 0064)

Re Claim 19; Lee discloses wherein said condition monitoring device of the secondary portion monitors a condition parameter of said secondary coil.(Fig. 1)

Re Claim 20; Lee discloses wherein said data transmission device (143) of said primary portion (110) transmits data over at least one data bus (arrows in between the 133 and 143) to a control unit (133) or directly to a terminal unit. (Fig. 1)

Re Claim 21; Lee discloses wherein said data transmission device (183) of said secondary portion (150) transmits data over at least one data bus (arrow) to the data transmission device of the secondary portion. (Fig. 1)

Re Claim 22; Lee discloses, wherein said data transmission device (193) of said secondary portion (150) transmits data over at least one data bus (the arrow) to at least one field unit (185).(Fig. 1)


Re Claim 26; Lee discloses wherein a respective data transmission device (141) of said at least one primary portion (110) and said secondary portion transmits the condition parameters (voltage/ current etc.) obtained over a separate data bus (the bus connecting to 141 from 123) exclusively for transmitting these values. (Fig. 1)

Re Claim 27; Lee discloses wherein said data transmission devices transmit data over the air gap and wherein data interfaces for at least one of said primary portion and said secondary portion comprise a data transmission unit for transmitting data via the air gap. (Fig. 1, 0069, the examples provided for the type of transmission means are down over air gap)

Re Claim 28; Lee discloses A control system with at least one terminal unit, a control unit, at least one field unit and at least one device according to claim 15. (Fig. 1)

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. Applicant argues that the present invention teaches a completely different approach than the one proposed by Lee and therefore Lee does not disclose claims 15 and 29.
However the examiner respectfully disagree, as shown, Lee discloses the claimed limitation. Nothing in the claims does it disclose something not taught by Lee.
Also applicant is encourage to expand on the Parameterization unit claimed in claim 29 as shown in claim 15 to avoid a 112f rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL KESSIE/
01/17/2022Primary Examiner, Art Unit 2836